COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  DENNIS EDWARD RAYNER, EVEN                     §             No. 08-20-00145-CV
  BETTER LOGISTICS, LLC, AND
  MICHELLE CORA CROOM,                           §                Appeal from the

                       Appellants,               §              146th District Court

  v.                                             §            of Travis County, Texas

  RONNIE CLAXTON AND SANDRA                      §           (TC# D-1-GN-19-000281)
  CLAXTON,
                                                 §
                        Appellees.
                                            §
                                          ORDER

       The Court GRANTS the Appellants’ motion to reset the June 17, 2021 submission and oral

argument setting. The above styled and numbered cause will be rescheduled at a later date.

       IT IS SO ORDERED this 4th day of May, 2021.


                                                     PER CURIAM


Before Rodriguez, C.J., Palafox and Alley, JJ.